         Case 3:19-cv-30047-MGM Document 14 Filed 07/09/19 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

 DAN MARTIN, on behalf of himself              )
 And all others similarly situated,            )
                                               )
        Plaintiff                              )
                                               )
 v.                                            )     C. A. NO.: 3:19-cv-30047-MGM
                                               )
 DMD PIZZA LLC; PATALANO                       )
 PIZZA LLC; DOUGLAS M. DELISLE;                )
 ANTHONY PATALANO                              )     DATE: JULY 9, 2019
 ,                                             )
       Defendants.                             )


                               STIPULATION OF DISMISSAL

       Pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure, IT IS HEREBY

STIPULATED AND AGREED by and between the Plaintiff and Defendants, through their

undersigned counsel, that the above-captioned action against DMD Pizza LLC, Patalano Pizza

LLC, Douglas M. Delisle and Anthony Patalano be dismissed in its entirety with prejudice and

without the award of costs and/or fees to any party, except as provided in the judicially approved

Settlement Agreement.

  PLAINTIFF,                                        DEFENDANTS,
  DAN MARTIN                                        DMD PIZZA LLC; PATALANO
                                                    PIZZA LLC; DOUGLAS M. DELISLE;
                                                    ANTHONY PATALONA
  By     /s/ Stephen Churchill
  Stephen Churchill (B.B.O. 564158)
  Brant Casavant                                    By /s/ Cindy M. Cieslak
  FAIR WORK, P.C.                                   Cindy M. Cieslak (B.B.O. 685498)
  192 South Street, Suite 450                       Rose Kallor, LLP
  Boston, MA 02111                                  750 Main Street, Suite 1108-3
  Tel #: 617-607-6230                               Hartford, CT 06103
  Email: steve@fairworklaw.com                      Tel #: (860) 361-7999
  brant@fairworklaw.com                             Fax #: (860) 270-0710
                                                    Email: ccieslak@rosekallor.com



                                                1
         Case 3:19-cv-30047-MGM Document 14 Filed 07/09/19 Page 2 of 2




                                       CERTIFICATION

        This is to certify that on this 9th day of July 2019, a copy of the foregoing was filed
electronically and served by mail on anyone unable to accept electronic filing. Notice of this filing
will be sent by e-mail to all parties by operation of the Court’s electronic filing system or by mail
to anyone unable to accept electronic filing as indicated on the Notice of Electronic Filing. Parties
may access this filing through the Court’s CM/ECF System.



                                              /s/ Cindy M. Cieslak
                                              Cindy M. Cieslak




                                                 2
